Citation Nr: 1523267	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for hepatitis C prior to February 26, 2013, and a rating in excess of 20 percent for hepatitis C from February 26, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1988.  Other inactive duty is also reported.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issue by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO; a transcript of that hearing has been associated with the record.

The Veteran's claim had previously been remanded by the Board twice.  Most recently, in December 2012, the Board remanded the Veteran's claim for further evidentiary development, to include scheduling the Veteran for a VA examination to assess the current nature and severity of his hepatitis C.  The claim has now returned to the Board.

The Board notes, that after the additional development directed by the Board was accomplished, by way of a March 2013 rating decision, the RO increased the Veteran's rating for hepatitis C to 20 percent, effective February 26, 2013.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during an appeal period following the assignment of the initial rating, "staged" rating may be assigned for separate periods of time based on the facts found).  Thus, the issue on appeal has been recharacterized to reflect the increased rating.

In addition, while the Veteran's rating has been increased, the Board notes that the increase does not represent the maximum benefit allowed by law, and when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to an increased rating for hepatitis C remains on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating for hepatitis C.

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make a reasonable efforts to help a claimant obtain evidence, including outstanding VA treatment records.  38 U.S.C.A. § 5103A (West 2014).  Additionally, VA adjudicators are deemed to be in constructive possession of VA treatment records when they are created.  See Bell v. Derwinski, 2 Vet. App. 611 (1992)

In a claim for an increased rating, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In its December 2012 remand, the Board found that there was evidence that the Veteran's condition may have worsened, and it directed the AOJ to schedule him for a new VA examination to address the current nature and severity of the his hepatitis C.  Additionally, the AOJ was instructed to associate with the Veteran's claims file updated VA treatment records from the VA Medical Center (VAMC) in Atlanta, Georgia.

In accordance with the prior remand, the AOJ scheduled the Veteran for a VA examination, which was conducted in February 2013, and an opinion was provided in March 2013.  Additionally, the AOJ associated updated VA treatment records, dated to December 2012, with the claims file.  Thus, the Board finds that there was substantial compliance with the December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

However, the Board notes that the Veteran's claims file is completely silent as to any treatment or indication of the severity of the Veteran's hepatitis C from March 2013 to the present, more than two years later.  In this regard, the Veteran indicated at his hearing that his VA treating physicians told him that he was going to undergo another biopsy of his liver within the next couple of years.  See February 2012 Hearing Transcript, p. 15.  The most recent biopsy of record is from 2008.  See February 2013 VA Examination.  Additionally, a March 2013 rating decision codesheet indicates that the Veteran was to undergo a new VA examination to address the nature and severity of his hepatitis C in March 2015.

Because the record is currently inadequate to assess the current nature and severity of the Veteran hepatitis C, and because the record indicates that there may be outstanding VA treatment records that are pertinent to the Veteran's claim, the Board finds that a remand is necessary so that updated VA treatment records, dated from December 2012, can be associated with the claims file, and the Board decision can be based upon a complete record.

After obtaining and reviewing the Veteran's updated VA treatment records, the AOJ should undertake any further development deemed necessary (to include scheduling the Veteran for a new examination if there is any indication that his condition may have worsened).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any relevant VA treatment records that have not yet been associated with the Veteran's claim file.  The Board notes that record contains VA treatment records from the Atlanta VAMC dated to December 2012.


2.  If the Veteran was not examined by VA in the March 2015 timeframe as expected, or if he has been examined and the examination is inadequate for rating purposes as determined by the AOJ, then schedule the Veteran for an in-person examination for the purpose of determining the current severity of his hepatitis C.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner should discuss the Veteran's complaints of weight loss, fatigue, upper body pain, and any other complaints that are related to hepatitis C.  The examiner should also opine whether or not the Veteran's hepatitis C requires dietary restrictions and/or continuous medications.   

3.  Thereafter, and after any further development deemed necessary by the above actions (to include scheduling the Veteran for a new examination if there is any indication that his condition may have worsened), the issue remaining on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



